Title: James Madison to Bernard Peyton, 16 April 1836
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                16. April. 1836.
                            
                        
                        
                        The Bull-calf so unpromising at first has turned out a fine one, so that I can spare one of the grown bulls,
                            at a price which I leave to any one of your judicious friends—observing only that he was 6 or 8 months old when he came
                            to my hands, and besides pasturage with occasional grain in the summer he has been now kept thro’ three winters, well housed
                            & lodged, and with as much good hay and grain as he would eat. The cow-calf appears to be a fine one and if you
                            should have procured one from another source will be retained; if not it may be priced as above. The sooner you can send
                            for them the better as your pasturage will be earlier and better than mine. Drop me a line on the subject if you please.
                        The overseer is preparing two hogsheads of my tobacco which he thinks entitled to the best price, especially
                            as it has been cured without smoke. This indeed is the case with my whole crop. You will best judge of the time when
                            tobacco of that description will be most in demand. The wagon probably will be in Richmond in ten or twelve days. With
                            friendly salutations—
                        
                            
                                
                            
                        
                    